Appeal by the defendant from an amended judgment of the County Court, Orange County (Paño Z. Patsalos, J.), rendered May 15, 1997, revoking a sentence of probation previously imposed by the same court, upon a finding that he had violated a condition thereof, after a hearing, and imposing a sentence of imprisonment upon his previous conviction of attempted criminal possession of a controlled substance in the fifth degree.
Ordered that the amended judgment is affirmed.
The conditions of the defendant’s probation included abstention from drug use as well as participation in and completion of a drug rehabilitation program. Contrary to the defendant’s contention, the evidence at the hearing was sufficient to establish that he violated his probation since proof was adduced that he failed to complete the rehabilitation program. The violation was further established by the defendant’s admission of drug use to his probation officer, who testified to this admission at the hearing (see, People v Stoliker, 94 AD2d 854, 856).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). Bracken, J. P., Copertino, Santucci, Florio and McGinity, JJ., concur.